 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10   MOIZEZ M. MUNOZ,                                    Case No. 1:18-cv-01665-DAD-EPG (PC)
11                 Plaintiff,                            ORDER DISCHARGING ORDER FOR
                                                         PLAINTIFF TO SHOW CAUSE WHY THIS
12         v.                                            ACTION SHOULD NOT BE DISMISSED
                                                         WITHOUT PREJUDICE FOR FAILURE TO
13   UNDERWOOD, et al.,                                  EXHAUST
14                Defendants.                            (ECF NO. 10)
15          Moizez M. Munoz (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
16   action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint commencing this action
17   on November 29, 2018. (ECF No. 1).
18          As it appeared from the face of the complaint that Plaintiff did not exhaust his available
19   administrative remedies before filing this action, on December 11, 2018, the Court ordered
20   Plaintiff to show cause why this action should not be dismissed, without prejudice, for failure
21   to exhaust available administrative remedies. (ECF No. 10). On February 8, 2019, Plaintiff
22   filed his response. (ECF No. 16).
23          Given Plaintiff’s allegations (and evidence) that he attempted to exhaust administrative
24   remedies but that the process was unavailable to him, the Court will discharge the order to
25   show cause and screen Plaintiff’s complaint in due course.
26          The Court notes that while it is discharging the order to show cause it is not ruling on
27   the issue of exhaustion, and if this case proceeds Defendant(s) may raise the affirmative
28   defense of failure to exhaust.

                                                     1
 1        Accordingly, IT IS ORDERED that the order to show cause issued on December 11,
 2   2018, is DISCHARGED.
 3
     IT IS SO ORDERED.
 4
 5
       Dated:   February 11, 2019                      /s/
 6                                                UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
